

EXHIBIT 10.8


CONSULTING AGREEMENT


This Consulting Agreement (the “Agreement”) is entered into by and between The
Wendy’s Company (the “Company”) and Stephen E. Hare as of May 7, 2013.


WHEREAS, Mr. Hare currently serves as the Chief Financial Officer of the Company
and has extensive knowledge about the Company. Mr. Hare’s employment will
terminate effective September 1, 2013; and


WHEREAS, the Company desires to engage Mr. Hare as a consultant following his
departure to provide certain transition services to the Company and Mr. Hare is
willing to provide such services for the Company, as more particularly described
herein.


NOW, THEREFORE, the parties agree as follows:


1.     Services to Be Performed. Mr. Hare will provide consulting services upon
the reasonable request of the Chief Executive Offer or his delegate relating to
knowledge and expertise Mr. Hare gained during his employment with the Company
(the “Consulting Services”). Mr. Hare may perform the Consulting Services by
phone, by in-person attendance at meetings, or in such other manner and at such
other time or place as mutually agreed upon by the Company and Mr. Hare;
provided that, to the extent that the Company does not require Mr. Hare to
perform the Consulting Services from a specific location, Mr. Hare may perform
the Consulting Services at a location of Mr. Hare’s choice so long as Mr. Hare
is available to report by telephone or in person as reasonably requested by the
Company.


2.     Term. This Agreement will have a term commencing as of September 2, 2013
through January 1, 2014 (the “Term”).


3.    Compensation. In consideration for the Consulting Services rendered by Mr.
Hare during the Term, the Company agrees that Mr. Hare will be compensated at
the rate of $12,500 per month (for an aggregate total of $50,000), regardless of
the number of hours he is requested to provide Consulting Services in any month
(subject to the immediately following sentence). The level of Consulting
Services Mr. Hare will be required to provide during the Term will be no more
than 20% of the average level of services performed by Mr. Hare during the
36-month period immediately prior to September 1, 2013. The monthly payment will
be paid on a monthly basis, and no later than 30 days following the relevant
month.


4.     Expenses. Mr. Hare shall be reimbursed for all reasonable out-of-pocket
expenses incurred by Mr. Hare in the course of performing his services
hereunder, upon the submission of an expense report in which adequate support is
provided for the expenses to be reimbursed.


5.    Relationship. The parties hereto acknowledge and agree that Mr. Hare will
act as an independent contractor and not as an employee in performing the
Consulting Services. As an

1

--------------------------------------------------------------------------------



independent contractor, Mr. Hare will not have the authority to act on the
Company’s behalf or otherwise commit the Company to any agreement or obligation.
Mr. Hare will not be entitled to any of the benefits provided by the Company to
its employees (for example, he will not be covered as an active employee in the
Company’s health, life, and disability plans, and he will not be eligible for
continued participation in the Company’s qualified and nonqualified retirement
plans). Mr. Hare will be responsible for the payment of all income and
employment taxes in connection with his remuneration for the Consulting
Services, and the Company shall not withhold any amounts in respect thereof.


6.     Non-Assignability of Contract. This Agreement is personal to Mr. Hare and
he shall not have the right to assign any of his rights or delegate any of his
duties without the express written consent of the Company.


7.     Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of Ohio, without regard to the choice of law principles
of any jurisdiction.


8.     Severability. In the event any provision of this Agreement shall be held
invalid, the same shall not invalidate or otherwise affect in any respect any
other term or terms of this Agreement, which term or terms shall remain in full
force and effect.


9.     Amendment. This Agreement may be amended or modified only by a written
instrument executed by both the Company and Mr. Hare.


10.     Complete Agreement. This Agreement contains the entire understanding
between the parties and supersedes, replaces and takes precedence over any prior
or contemporaneous understanding or oral or written agreement between the
parties respecting the subject matter of this Agreement. There are no
representations, agreements, arrangements, nor understandings, oral or written,
between the parties hereto relating to the subject matter of this Agreement
which are not fully expressed herein.


11.     Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original as against any party
whose signature appears thereon, and all of which together shall constitute one
and the same instrument.


12.    Code Section 409A. It is intended that this Agreement shall comply with
the provisions of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”), and the Treasury regulations relating thereto, or an exemption to
Section 409A of the Code. Any payments that qualify for the “short-term
deferral” exception shall be paid under such exception. For purposes of Section
409A of the Code, each payment under this Agreement shall be treated as a
separate payment for purposes of the exclusion for certain short-term deferral
amounts. In no event may Mr. Hare, directly or indirectly, designate the
calendar year of any payment under this Agreement. Notwithstanding anything to
the contrary in this Agreement, all reimbursements provided under this Agreement
shall be made or provided in accordance with the requirements of Section 409A of
the Code, including, where applicable, the requirement that (i) any
reimbursement is for expenses incurred during Mr. Hare’s lifetime (or during a
shorter period of time specified in

2

--------------------------------------------------------------------------------



this Agreement), (ii) the amount of expenses eligible for reimbursement, or
in-kind benefits provided, during a calendar year may not affect the expenses
eligible for reimbursement, or in-kind benefits to be provided, in any other
calendar year, (iii) the reimbursement of an eligible expense will be made no
later than the last day of the calendar year following the year in which the
expense is incurred and (iv) the right to reimbursement is not subject to
liquidation or exchange for another benefit.


This Agreement is executed and entered into on the date set forth in the
preamble of this Agreement.




CONSULTANT
 




THE WENDY’S COMPANY
 
 
 
 
 
 
/s/ Stephen E. Hare
 
/s/ R. Scott Toop
STEPHEN E. HARE
 
Name: R. Scott Toop
 
 
Title: SVP, General Counsel & Secretary




3